Citation Nr: 0600957	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-28 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969 and from November 1990 to July 1991.  He was 
also a member of the Marine Corps Reserves and had periods of 
active duty training (ACDUTRA) and inactive duty for training 
(INACDUTRA) for more than 20 years until his retirement in 
September 2001.  The veteran was awarded a Combat Action 
Ribbon (CAR) during his service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Board notes that, at the veteran's request, he was 
scheduled for a Central Office hearing before a member of the 
Board in July 2005, but via an April 2005 letter, the hearing 
was postponed.  Subsequently, the veteran's hearing was 
rescheduled for October 2005.  However, the veteran failed to 
report to the hearing.  As the record does not contain 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, the Board 
deems the veteran's request for a Central Office hearing 
withdrawn.  See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

Hypertension is not shown during active service or until many 
years after separation from active service; hypertension was 
not the result of an injury or disease while performing 
ACDUTRA, or of an injury while performing INACDUTRA; and 
there is no competent medical evidence otherwise relating 
hypertension to active service.  



CONCLUSION OF LAW

Hypertension was not incurred in and/or aggravated by the 
veteran's active duty service, ACDUTRA or INACDUTRA, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a July 2002 RO letter, the November 
2002 rating decision, the August 2003 statement of the case 
(SOC), and the February 2004 and April 2004 supplemental 
statements of the case (SSOCs).  In addition, the July 2002 
RO letter, and the August 2003 SOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decision, the 
SOC, and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the July 2002 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial November 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the July 2002 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the reasons and bases of the November 
2002 rating decision, the August 2003 SOC, and the February 
2004 and April 2004 SSOCs specifically explained to the 
appellant what the evidence must show in order to establish 
the claim on appeal.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's July 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the August 2003 SOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the issue 
of service connection for hypertension and further delay of 
the appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The Board notes that service medical records from his 1966-
1969 period of active duty are entirely negative for 
treatment, complaints or clinical findings of elevated blood 
pressure and diagnosed hypertension.  On service separation 
examination in August 1969, the veteran's blood pressure 
reading was within normal limits at 122/60.  Service records 
from his 1990-1991 period of active duty do not show any 
clinical findings or treatment for diagnosed hypertension.  
Moreover, the service medical records from the veteran's 
periods of active service do not show diagnosed hypertension 
within one year following such active duty service.  
Therefore, a presumption in favor of service connection for a 
chronic disease of hypertension  is not for application, at 
least with respect to the veteran's periods of active service 
during the 1960s and the 1990s.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that, in fact, the veteran is not 
asserting that the hypertension began during active duty 
service.  In this case, the veteran contends that he 
developed hypertension during service in the Marine Corps 
Reserves.  He has maintained that the stress of such service 
resulted in hypertension.  

Marine Corps Reserves medical records dated in October and 
November 1998 noted that the veteran had blood pressure 
readings of 150/102 and 142/100.  It was recommended that the 
veteran see his civilian physician for evaluation of the 
elevated blood pressure readings.  However, no firm diagnosis 
of hypertension can be found in the Marine Corps Reserves 
records.  

The Board notes that a November 17, 1998 Reserves memorandum 
specifically directed the veteran to submit copies by 
December 4, 1998 of the private physician's results 
discussing the high blood pressure readings he presented at 
that time.  Further evaluation of the veteran's status in the 
reserves was going to be resumed upon the submission of such 
records.  Lastly, the veteran was advised that failure to 
comply with the above request would result in the change of 
his status to temporarily not physically qualified. 

As a result, it appears the veteran was seen by a private 
physician.  And, on December 1, 1998, private medical record 
notes show that the veteran was diagnosed with mild 
hypertension with a blood pressure reading of 137/93.  The 
doctor noted that the veteran was prescribed medication to 
treat the condition and was fit for duty in the Marine Corps 
Reserves.  Subsequent medical records reflect that the 
veteran continued to receive treatment for diagnosed 
hypertension which essentially remained stable on medication.  

The Board acknowledges that, upon a review of the evidence of 
record, none of the records in the claims file contain any 
medical findings which relate the veteran's hypertension to 
his active military service, to a period of ACDUTRA or to a 
period of INACDUTRA.  

As briefly noted above, the Board notes that only "veterans" 
are entitled to VA compensation under 38 C.F.R. §§ 1110 and 
1131 (West 2002).  To establish status as "veteran" based 
on active duty for training, a claimant must establish that 
he was disabled resulting from an injury or disease incurred 
in or aggravated during the line of duty during that period. 
38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2003); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  See Paulson v. Brown, 7 Vet. App. 466, 470- 71 
(1995).  Similarly, the claimant is not entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Further, the fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (in this case, the veteran's prior period 
of active duty from September 1966 to September 1969, and 
from November 1990 to July 1991) does not obviate the need to 
establish that the claimant is also a "veteran" for 
purposes of the period of active duty for training where, as 
here, the claim for benefits is premised on that period of 
active duty for training.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).  The Court has interpreted the 
provisions of 38 U.S.C.A. § 101(24) as meaning that active 
duty for training will not be considered "active military, 
naval or air service" unless the claimant has previously 
established service connection for a disability incurred in 
such service.  Mercado-Martinez v. West, 11 Vet. App. at 419; 
Paulson v. Brown, 7 Vet. App. at 469-70; Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

At the outset, the Board determines that the presumption of 
soundness does not apply in this case because the appellant 
has not previously established his status as a veteran for 
the reserves period in question.  When the evidence of record 
is considered under the laws and regulations as set forth 
above, the Board finds that the preponderance of the evidence 
does establish that the appellant had preexisting 
hypertension prior to his periods of Marine Corps Reserves 
service.  The evidence also does not show that the veteran's 
hypertension was aggravated during the reserves service.  

In sum, there is no evidence showing a diagnosis of 
hypertension in service, within one-year of the veteran's 
service discharge, or during a period of ACDUTRA.  The 
veteran must therefore present medical evidence that 
establishes a medical nexus between his current hypertension 
and his active service.  Competent evidence of such has not 
been presented.  

The Board also notes that medical correspondence dated in 
January 2004 from Eric Madren, M.D. reflects that the veteran 
suffered from chronic pain in his back and knees and was 
diagnosed with osteoarthritis.  Dr. Madren related that the 
veteran's elevated blood pressure was at least partly related 
to his chronic pain and as a result should also be considered 
service-connected.  In this case, Dr. Madren has offered a 
speculative opinion on a supposed relationship between the 
veteran's osteoarthritis and diagnosed hypertension, without 
any supporting medical rationale.  

Indeed, in view of the absence of a diagnosis for a 
cardiovascular disability during active service or during a 
period of ADUTRA and the lack of diagnosis of hypertension 
until many years post active duty service, any opinion 
relating the disability to service would certainly be 
speculative, unless firmly based on objective medical 
findings and a medical description as to how the medical 
examiner arrived to such conclusion.  The vague statement 
suggesting a relationship between current hypertension and 
the veteran's osteoarthritis is not based on any reasonable 
medical rationale and thus, is not persuasive is supporting 
the veteran's claim of service connection.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  

For the foregoing reasons, the Board finds that there is no 
competent evidence showing that the veteran's hypertension 
was incurred in active duty service, within one year 
following active duty service, or is otherwise related to 
active duty service or a period of ACDUTRA.  Furthermore, the 
evidence simply does not show that hypertension was the 
result of an injury while performing ACDUTRA or INACDUTRA, 
nor was the disorder aggravated while performing ACDUTRA or 
INACDUTRA.  

The Board concludes that the preponderance of the evidence is 
against a finding that hypertension is due to or otherwise 
related to service.  Thus, the veteran's claim for service 
connection for hypertension is denied.  


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


